                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                   )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                :(67(51 ',9,6,21

                                     1R &5)/

81,7(' 67$7(6 2) $0(5,&$


   Y                                                                   25'(5


7$7<$1$ $1$72/<(91$ 7(<)

                'HIHQGDQW


        7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ LWV SULRU RUGHU GDWHG $XJXVW   FRQWLQXLQJ

FRGHIHQGDQW /HRQLG 7H\I¶V WULDOV WR )HEUXDU\   DQG 0DUFK               '(  

3XUVXDQW WR WKDW RUGHU GHIHQGDQW ZDV JLYHQ  GD\V WR VKRZ JRRG FDXVH LI DQ\ ZK\ KHU FDVH

VKRXOG EH FRQWLQXHG XQWLO DIWHU WKDW RI KHU IRUPHU KXVEDQG 2Q 6HSWHPEHU   GHIHQGDQW

ILOHG KHU UHVSRQVH WR WKH FRXUW¶V RUGHU UHTXHVWLQJ WKDW KHU WULDO EH FRQWLQXHG

        7KH FRXUW PD\ H[FOXGH IURP VSHHG\ WULDO FRPSXWDWLRQ ³>D@Q\ SHULRG RI GHOD\ UHVXOWLQJ

IURP D FRQWLQXDQFH JUDQWHG E\ DQ\ MXGJH RQ >KHU@ RZQ PRWLRQ RU DW WKH UHTXHVW RI WKH GHIHQGDQW

RU KLV FRXQVHO RU DW WKH UHTXHVW RI WKH DWWRUQH\ IRU WKH *RYHUQPHQW LI WKH MXGJH JUDQWHG VXFK

FRQWLQXDQFH RQ WKH EDVLV RI >KHU@ ILQGLQJV WKDW WKH HQGV RI MXVWLFH VHUYHG E\ WDNLQJ VXFK DFWLRQ

RXWZHLJK WKH EHVW LQWHUHVW RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO´  86& 

 K  $  ,Q JUDQWLQJ D FRQWLQXDQFH RI WULDO XQGHU WKH ³HQGV RI MXVWLFH´ SURYLVLRQ WKH FRXUW

PXVW PDNH ILQGLQJV EDVHG RQ D QRQH[KDXVWLYH OLVW RI IDFWRUV VXFK DV WKH FRPSOH[LW\ RI WKH FDVH

DQG WKH WLPH UHDVRQDEO\ UHTXLUHG E\ WKH SDUWLHV WR SUHSDUH 6HH  86&   K  % 

        'HIHQGDQW UHSUHVHQWV WKDW KHU WULDO VKRXOG EH FRQWLQXHG IURP LWV SUHVHQW VHWWLQJ WR D GDWH

IROORZLQJ FRQFOXVLRQ RI ERWK FRGHIHQGDQW /HRQLG 7H\I¶V WULDOV 6KH SRLQWV WR WKH JRYHUQPHQW¶V



          Case 5:18-cr-00452-FL Document 601 Filed 09/03/20 Page 1 of 2
UHTXHVW WKDW KHU WULDO EH SODFHG DIWHU FRGHIHQGDQW /HRQLG 7H\I D UHTXHVW LQ ZKLFK VKH MRLQHG

6KH UHSUHVHQWV WKDW VLQFH WKH FRXUW RUGHUHG WKH GHIHQGDQWV¶ WULDOV EH VHYHUHG GHIHQVH FRXQVHO

KDYH SUHSDUHG ³LQ D PDQQHU WKDW KDV H[SHFWHG WKDW >/HRQLG¶V@ WULDOV ZRXOG WDNH SODFH SULRU WR

>KHUV@´ 'HIHQGDQW IXUWKHU UHSUHVHQWV WR WKH FRXUW WKDW E\ SUHVHUYLQJ WKH RUGHU RI WULDOV VKH

ZRXOG DFFRUGLQJO\ KDYH DFFHVV WR WKH HYLGHQFH DQG ZLWQHVVHV RIIHUHG E\ FRGHIHQGDQW /HRQLG

7H\I LQ KLV WULDOV ZKLFK VKH PD\ QRW KDYH RWKHUZLVH

       7KH FRXUW FRQVWUXHV GHIHQGDQW¶V UHVSRQVH WR LWV RUGHU DV D PRWLRQ WR FRQWLQXH WULDO )RU

JRRG FDXVH VKRZQ WKH PRWLRQ LV *5$17(' 7KLV GHIHQGDQW¶V WULDO SUHVHQWO\ VFKHGXOHG WR

FRPPHQFH 'HFHPEHU   QRZ LV &217,18(' ,PPHGLDWHO\ IROORZLQJ YHUGLFW LQ WKH

VHFRQG DQG ILQDO RI FRGHIHQGDQW /HRQLG 7H\I¶V WULDOV WKH JRYHUQPHQW LV ',5(&7(' WR FRQIHU

ZLWK WKLV GHIHQGDQW DQG ZLWKLQ VHYHQ GD\V RI VDLG YHUGLFW ILOH D MRLQW VWDWXV UHSRUW LGHQWLI\LQJ

DOWHUQDWLYH GDWHV IRU WULDO LQ WKH FDVH LI WKLV GHIHQGDQW 6KRXOG FRQIHUHQFH ZLWK WKH FRXUW EH

UHTXHVWHG LQ OLHX RI ILOLQJ RI WKDW UHSRUW \RX VKDOO QRWLI\ WKH FRXUW E\ WKDW GHDGOLQH RI WKH VDPH

       7KH FRXUW ILQGV WKH HQGV RI MXVWLFH VHUYHG E\ WKLV FRQWLQXDQFH RXWZHLJKV WKH EHVW LQWHUHVWV

RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO  86&   K  $  $FFRUGLQJO\ WKH

UHVXOWLQJ GHOD\ IURP WKLV FRQWLQXDQFH LV H[FOXGHG IURP VSHHG\ WULDO FRPSXWDWLRQ

       62 25'(5(' WKLV WKH UG GD\ RI 6HSWHPEHU 



                                               BBBBBBBBBBBBBBBBBBBBBBBBB
                                               /28,6( : )/$1$*$1
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH




          Case 5:18-cr-00452-FL Document 601 Filed 09/03/20 Page 2 of 2
